- Provided by MZ Technologies FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2011 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrants Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A ENERSIS ANNOUNCES CONSOLIDATED RESULTS FOR YEAR ENDED ON DECEMBER 31 st, , 2010 Highlights for the Period Summary Ø The trend experienced in previous quarters regarding the strong growth in electricity demand in the five countries in which we operate has been ratified during the last quarter of the year. Ø The above is explained by the recovery in demand experienced in Chile, with electricity demand for 2010 growing at 4.4%, and also the consolidation in the increasing demand registered in Peru (8.5%) and Brazil (7.1%). Ø Electricity demand in the areas where we operate grew 5.6% in average compared to YE2009, with demand increasing at 13.3% in Coelce (Brazil) and 7.4% in Edelnor (Peru). Ø This increase in demand has been largely supported by the strong economic activity experienced in these markets, ratifying positive expectations for 2011. Ø Consensus forecasts for GDP increases in 2011 in the countries were we operate consider a growth of 6.3% in Peru, 6.0% in Chile, 5.2% in Argentina, 4.6% in Colombia and 4.5% in Brazil. Ø In the following charts we may see the sustained increase on our EBITDA and Net Earnings, which is the result of the successful strategy selected by the company and the diversified portfolio of assets. Pg. 1 Ø Enersis Net Earnings show a positive tendency, confirmed during 2010, despite the earthquake effects in Chile, the lower hydrology experienced in Chile and Colombia, and the exceptional climatic conditions that prevailed in Brazil and Argentina. Ø This ratifies the best efforts of the company in order to face efficiently the adverse conditions experienced during the year. Ø In line with the above, Credit Rating Agencies had ratified the ratings granted to Enersis based on the geographic and business diversification of the company, the balanced commercial policy, the stable cash flow generation and the strong financial condition of the company, both in terms of liquidity and indebtness. Ø Additionally, Moody's placed the Baa3 senior unsecured rating of Enersis under review for a possible upgrade. Ø A well diversified mix of assets, contributed to balance the structure of our EBITDA, as follows, § Generation and Transmission 57% § Distribution 43% Ø Our Distribution client´s base increased in more than 366,000 new customers, confirming the high stability coming from natural growth. Ø Our coal-fired power plant Bocamina I reassumed its operations during the last days of December 2010. Ø Total Operating Income of the period totaled Ch$ 1,704,301 million, equivalent to an 11.6% decrease compared with the same period of 2009. Distribution Business Consolidated figures for the Distribution Businesses are detailed as follows: Ø Operating Revenues increased 3.6%, amounting to Ch$ 4,392,626 million. Pg. 2 Ø Operating Costs reached Ch$ 3,702,915 million, which represent a 6.4% increase compared with 2009. Ø EBITDA totaled Ch$ 981,257 million, a 2% decrease when compared with 2009, mainly due to the decrease in results from our Argentinean operations. Ø Higher demand faced by our distribution subsidiaries in Brazil and Peru, confirms the steady and sustained growth in demand experienced during 2010. Factors that influenced these results, on a country by country basis, are the following: In Colombia, EBITDA increased Ch$ 11,963 million, confirming the recovery in margins experienced in the second half of the year, mainly as a result of: Ø Higher demand experienced during the year, which allowed the company to fully offset the higher cost of energy purchased related to the increase in thermal generation experienced during the first half of the year. Ø Also, the company was able to offset the lower revenues due to the deconsolidation of Codensa Hogars revenues, which distorted comparison basis. In Brazil, EBITDA increased Ch$ 11,423 million, as a result of: Ø A 8.8% increase in physical sales. Ø A better sales margin resulting from a 2.8% increase in average sales prices. In Peru, EBITDA increased Ch$ 2,634 million, as a result of: Ø A 7.2% increase in physical sales. Ø A better sales margin resulting in a 1.6% increase in operating revenues explained due to the higher demand, more than enough to compensate the increase in operating costs related to the higher activity. In Chile, EBITDA decreased Ch$ 15,387 million, which is mainly the result of: Ø A lower purchase/sales mix. Ø A lower VAD, due to the negative variation observed in the components of the VAD indexer when compared with the values that prevailed during the previous year. Ø All the above was partially offset by higher sales volumes related to the increase in electricity demand experienced during 2010. In Argentina, EBITDA decreased Ch$ 30,450 million, as result of: Ø A 13.6% lower average sale price, which impacted Operating Revenues when compared with 2009, partially offset by 4.6% of higher energy sales. Ø Higher operational costs, mainly boosted by fines imposed by the authority. Generation and Transmission Business Consolidated results for Generation and Transmission Business are detailed as follows: Ø Consolidated physical sales decreased 4.9%, totaling 63,431 GWh, primarily due to lower sales in Argentina and Colombia, mainly due to the restrictions imposed by the authority for the use of Pg. 3 reservoirs at Chocon, and the lower hydrology experienced in Colombia during the first half of the year that affected generation and energy purchases at Emgesa. Ø Despite the above, higher prices prevailing in the markets boosted Operating Revenues, which totaled Ch$ 2,780,593 million, a 2.7% increase when compared with 2009. Ø Operating Costs amounted Ch$ 1,730,445 million, a 14.1% increase, mainly explained by higher costs related to energy purchases and tolls in Chile and also due to higher costs of fuel used in Argentina and Brazil. Ø EBITDA decreased 11.5%, amounting to Ch$ 1,295,005 million. Ø The last quarter of 2010 represented an increase in terms of margins when compared with previous quarters, which is evidenced by a 2% improve in the Operating Margin recorded as of 4Q10 when compared to accumulated figures of previous quarters. Ø Hydro generation experienced a 10.7% decrease, mainly attributable to lower production in Colombia and Chile, as consequence of lower water availability. In Brazil, EBITDA improved by Ch$ 16,330 million, mainly explained by: Ø Higher Operating Revenues by Ch$ 40,889 million. Ø Partially offset by an increase in Operating Costs of Ch$ 59,849 million, mainly due to an increase in fuel costs related to the higher thermal generation of our subsidiary CGTF. In Colombia, EBITDA improved by Ch$ 10,791 million, offsetting the tendency experienced in previous quarters, explained primarily by the following: Ø A 14.8% increase in sales prices. Ø A 1.7% decrease in Operating Costs, mainly due to a 20.9% decrease in energy purchases related to the increase in hydro production during the second half of the year. In Argentina, EBITDA decreased by Ch$ 6,298 million, as a result of: Ø 35% of higher costs of fuel purchases. Ø Partially offset by 29% higher average sales prices. In Chile, EBITDA decreased by Ch$ 183,076 million which is explained primarily by the following: Ø Lower sales prices of approximately 2.6%. Ø An increase in Operating Costs of Ch$ 99,410 million, mainly related to an increase in energy purchases, explained by the lower hydro generation, and also due to higher transportation costs related to the operation of the GNL plants in 2010 In Peru, EBITDA decreased by Ch$ 5,733 million, as consequence of: Ø An increase in the costs of fuel purchases by Ch$ 4,982 million due to the 12.9% increase in thermal generation. Ø An increase in the cost of energy purchases by Ch$ 4,833, mainly due to a 60% increase in average cost of energy purchases resulting of the increase in prices prevailing in the market due to the lower hydrology. . Pg. 4 Financial Summary Ø The average interest rate increased, from 7.4% up to 8.5%, mainly because of inflationary effects. Ø Liquidity, a key consideration in our financial management, continues to be in a very solid position, as shown below: · Non-committed credit lines: US$ 482 million available in the aggregate for Enersis and Endesa Chile in the local markets. · Committed long term credit lines for US$ 719 million on a consolidated basis, available for Enersis and Endesa, of which US$ 200 million will mature in the short term. · Cash and cash equivalents amounts to US $2,054 million. Ø Coverage and Protection: In order to mitigate exchange rate and interest rate risks, Enersis has established strict internal rules to protect our cash flows and balance sheet from variations in these variables. · Our exchange rate policy is based on cash flows and it strives to maintain a balance between US dollar indexed flows, and assets and liabilities in such currency. In addition to this policy, we have contracted Cross Currency Swaps for a total amount of US$1,470 million and Forwards, for US$15 million. · In order to reduce volatility on financial results due to changes in market interest rates, we seek to maintain an adequate balance upon our debt structures. So, we have contracted Interest Rate Swaps for US$ 330 million. Market Summary During 2010, the Chilean stock exchange main index (IPSA) showed an important increase of 37.6%, over performing when compared to other international stock markets, which have also shown a positive trend during this year, as follows: Bovespa: 1.0%, S&P 500: 12.78%, UKX: 9.0%, Dow Jones Industrials: 11.0% and FTSE 250: 24.2% (all yields measured in local currencies). Enersis shares price in the local market decreased 5.8% during the period. Divestitures made by Chilean pension funds have influenced the evolution of Enersis stock, which underperformed in the local market. During the year, Enersis continued to be among the most traded companies at the Santiago Stock Exchange, with a daily average trading volume of US$ 9.0 million during 2010. Pg. 5 Risk Rating Classification Information Enersiss international and domestic credit ratings were upgraded during 2010, due to Companys improvements in the liquidity position and reduction of leverage. The positive perspectives on operational and credit profile of Enersis have been reflected in the upgrades received by Fitch Ratings and Standard & Poors for our international ratings and by Feller Rate for our domestic rating. Current ratings are further supported by our well diversified asset portfolio, strong credit metrics, adequate debt structure and solid liquidity. Enersiss geographic diversification through Latin America provides us a natural hedge against unstable conditions. Most of our operating subsidiaries are financially strong and have leading market positions in the countries where they operate. Additionally, on December 22, Moody's confirmed Enersis Baa3 senior unsecured rating under review for possible upgrade. Enersis current risk classifications are: Ø International Ratings: Enersis S&P Moodys Fitch Corporate BBB+, Stable Baa3, (+), Under Review BBB+, Stable Ø Domestic Ratings (for securities issued in Chile): Enersis Feller Rate Fitch Shares 1 st Class Level 1 1 st Class Level 1 Bonds AA, Stable AA, Stable Pg. 6 Table of Contents Summary 1 Distribution Business 2 Generation and Transmission Business 3 Financial Summary 4 Market Summary 5 Risk Rating Classification Information 5 TABLE OF CONTENTS 7 GENERAL INFORMATION 9 S IMPLIFIED O RGANIZATIONAL S TRUCTURE 10 MARKET INFORMATION 11 E QUITY M ARKET 11 D EBT M ARKET 14 C ONSOLIDATED I NCOME S TATEMENT A NALYSIS 15 N
